The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 5, 2020 has been entered. 
Acknowledgement is made of Applicant's remarks and amendments filed November 5, 2020.  Acknowledgement is made of the amendment to independent Claims 1, 12 and 26 further limiting the claimed antibacterial composition to 1) a composition A comprising polymyxin B and trimethoprim; and 2) one antibiotic agent that is rifamycin, or a rifamycin derivative selected from the group consisting of rifampicin (or rifampin), rifabutin, rifapentine, rifalazil and rifaximin. 
Acknowledgement is made of Applicant's remarks and the Declaration under Rule 1.132 submitted by Paul Dunman and Rachel Wozniak, in the response filed November 5.  


Priority
This application, 16/325,752, filed 02/15/2019 is a 371 (national stage entry) of PCT/US17/47060, International Filing Date: 08/16/2017.  PCT/US17/47060 claims priority to provisional applications 62/375,720, filed 08/16/2016 and 62/489,535, filed 04/25/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 22, 2020 and February 11, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Rejections

Claim rejections – 35 USC § 103
The rejection of Claims 1, 6 – 10, 12 and 17 – 25 under 35 U.S.C. 103(a) as being unpatentable over Nozik et al. in Annals of Ophthalmology 17(12):746 – 748 (1985) as evidenced by Polytrim at https://web.archive.org/web/20160319103733 /http://www.odspecs.com/meddetails/polytrim.html, and Polytrim Label at https://daily med.nlm.nih.gov/dailymed/fda/fdaDrugXsl.cfm?setid=5ce95658-d2eb-4d35-b387-ded0d7e4a122&type=display in view of Orden Martinez et al. in Anales de Pediatrίa, 61(1), 32 – 36 (2004) and,
et al. in Annals of Ophthalmology 17(12):746 – 748 (1985) as evidenced by Polytrim at https://web.archive.org/web/20160319 103733/http://www.odspecs.com/meddetails/polytrim.html, and Polytrim Label at https://dailymed.nlm.nih.gov/dailymed/fda/fdaDrugXsl.cfm?setid=5ce95658-d2eb-4d35-b387-ded0d7e4a122&type=display in view of Orden Martinez et al. in Anales de Pediatrίa, 61(1), 32 – 36 (2004), and Goodman and Gilman's The Pharmacological Basis of Therapeutics, Tenth Edition (2001), McGraw Hill, Chapter I, pages 3-29;
are each withdrawn in response to Applicant’s amendment to independent Claims 1, 12 and 26 further limiting the claimed antibacterial composition to 1) a composition A comprising polymyxin B and trimethoprim; and 2) one antibiotic agent that is rifamycin, or a rifamycin derivative selected from the group consisting of rifampicin (or rifampin), rifabutin, rifapentine, rifalazil and rifaximin, and the evidence presented in the Rule 1.132 Declaration submitted by Paul Dunman and Rachel Wozniak demonstrating unexpected results. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Pallab Singh on April 12, 2020.


Claim 6. (Cancelled) 

Claim 9. (Amended) The antibacterial composition of claim 1, wherein 
  
Claim 10. (Amended) The antibacterial composition of claim 9, wherein polymyxin B, trimethoprim and rifampicin are the only active agents.
  
Claim 16. (Amended) The topical pharmaceutical composition of claim 13, wherein the weight ratio between the composition A and the antibiotic agent is about 1:1, about 1:10, about 1:15, about 1:20, about 1:30, about 1:40, about 1:50, about 1:60, about 1:70, about 1:80, about 1:90, about 1:100, about 1:125, about 1:150, about 1:175, about 1:200, about 1:250, about 1:300, about 1:350, about 1:400, about 1:450, about 1:500, about 1:550, about 1:600, about 1:650, about 1:700, about 1:750, about 1:800, about 1:850, about 1:900, about 1:950, about 1:1000, about 2:1, about 3:1, about 4:1, about 5:1, about 8:1, about 10:1, about 15:1, about 20:1, about 25:1, about 30:1, about 40:1, about 50:1, about 60:1, about 70:1, about 80:1, about 90:1, about 100:1, about 125:1, about 150:1, about 175:1, about 190:1, about 200:1, about 250:1, about 300:1, about 350:1, about 400:1, about 450:1, about 500:1, about 550:1, about 600:1, about 650:1, about 700:1, about 750:1, about 800:1, about 850:1, about 900:1, about 950:1, or about 1000:1.[[.]]
  

 
Claim 20. (Cancelled) 

Claim 21. (Amended) The topical pharmaceutical composition of claim 18, wherein polymyxin B and trimethoprim and rifampicin are the only active agents. 
 
22. (Amended) The topical pharmaceutical composition of claim 12, wherein the composition is for treating a bacterial ocular
  
Claims 23 – 24. (Cancelled)
 
25. (Original) The topical pharmaceutical composition of claim 22, wherein the bacterial ocular infection is bacterial keratitis, bacterial conjunctivitis, or bacterial endothalmitis.
  
Claim 28. (Cancelled) 

Claim 31. (Cancelled)
 
polymyxin B, trimethoprim and rifampicin are the only active agents.
  
Claim 33. (Amended) A method of treating a bacterial ocular infection in a subject comprising administering to the subject a therapeutically effective amount of the composition of claim 1.
  
Claim 34. (Cancelled)

Claim 35. (Amended) The method of claim 33, wherein the bacterial ocular infection is a surface ocular bacterial infectionis selected from the group consisting of acute bacterial conjunctivitis, and blepharoconjunctivitis, caused by at least one susceptible strain[[s]] of Staphylococcus aureus, Staphylococcus epidermidis, Streptococcus pneumonia, Streptococcus viridans, Haemophilus influenza or Pseudomonas aeruginosa.
  
36. (Amended) The method of claim 33, wherein the bacterial ocular infection is characterized with colonization or biofilm formation of a bacterium.
  
Claims 37 – 40. (Cancelled) 

Rejoinder
Claims 1 – 5, 7 – 16, 18 – 19, 21 – 22, 25 – 27, 29 – 30 and 32 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(b), Claims 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on September 20, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to a composition comprising as active agents 1) a composition A comprising polymyxin B and trimethoprim; and 2) one antibiotic agent that is rifamycin, or a rifamycin derivative selected from the group consisting of rifampicin (or rifampin), rifabutin, rifapentine, rifalazil and rifaximin and one or more pharmaceutically acceptable carriers or excipients, and a method of treating an ocular bacterial infection in a subject 
As discussed in the now withdrawn 103(a) rejection, the combination of Nozik and Orden Martinez, render prima facie obvious the claimed composition because each of polymyxin B and trimethoprim (Polytrim, TP) and rifampin are active against bacterial conjunctivitis (MPEP 2143: KSR Exemplary Rationale (A) and MPEP 2144.06: In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
However, the Declaration of Dunman and Wozniak provides evidence of secondary considerations, including long-felt but unsolved needs, failure of others, and unexpected results that, taken together, rebut the Examiner’s determination that the claimed invention would have been prima facie obvious (see MPEP 2145: Rebuttal evidence may include evidence of "secondary considerations," such as "commercial success, long felt but unsolved needs, [and] failure of others." Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 4459, 467. See also, e.g., In re Piasecki, 745 F.2d 1468, 1473, 223 USPQ 785, 788 (Fed. Cir. 1984) (commercial success). Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties. Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901).
In the present case Applicant cites both examples in the present specification, as well as data disclosed in Chojnacki et al. in Antimicrobial Agents Chemotherapy, 2019, 63(10) and Chojnacki et al. in Antimicrobial Agents Chemotherapy, 2019, 63(1) prima facie case of obviousness.  
For example, Applicant persuasively argues that the antibiotic art is recognized as being unpredictable and that combining known antibiotics, such as those recited in the claimed invention, would not have been expected to predictably maintain or improve antibacterial activity (Remarks pages 10 – 11; Exhibits A – D, response filed May 6, 2020).  As evidence of said unpredictability, Applicant reference the present specification which discloses that:
“…the antimicrobial performance of 853 combinations of FDA approved drugs (including 83 known antibiotics) which revealed that the rifamycins (rifampicin (rifampin), rifabutin, rifapentine and rifaximin) are the single class of drugs that display antimicrobial synergy in combination with polymyxin B + trimethoprim toward the genetically diverse Gram-positive and Gram-negative bacterial pathogens, Staphylococcus aureus and Pseudomonas aeruginosa, respectively. That is, only 0.5% (rifamycins) of the entire 853 member FDA approved drug library were synergistic in combination with polymyxin B + trimethoprim; 99.5% of all other drugs, including 7911 Response to final Office Action dated August 5, 2020U.S. Patent Application No. 16/325,752antibiotics were either antagonistic or had no effect when in combination with polymyxin B + trimethoprim. Further, the present application demonstrates that combining tobramycin (a known antibiotic that has been used to treat ophthalmic bacterial infections) with polymyxin + trimethoprim does not result in a composition with improved activity against both S. aureus and P. aeruginosa (see Example 3). The present application also demonstrates that besofloxacin (a known antibiotic that has been used to treat ophthalmic bacterial infections) does not result in a composition with improved activity against both S. aureus and P. aeruginosa (see Example 3). Further, Applicants submit that the Declaration of Dr. Paul Dunman submitted on May 6, 2020 demonstrated that combining either gentamycin or neomycin (antibiotics that have been used to treat ophthalmic bacterial infections) with polymyxin B + trimethoprim did not result in a composition with improved activity against both S. aureus and P. aeruginosa.” (Remarks, pages 11 – 12, bridging paragraph). 

Accordingly, in view of the evidence demonstrating that only a single class of antibiotics (the rifamycin class, recited in the claimed invention) when combined with polymyxin B and trimethoprim resulted in improved antibacterial activity against both S. aureus and P. aeruginosa (approaching synergy), there would not have been a reasonable expectation that combining the teachings of Nozik and Orden Martinez would have predictably led to a composition that demonstrated antibacterial activity, 
Further, Applicant has demonstrated (Specification, Example 7) that polymyxin B and trimethoprim in combination with rifampicin improves the antimicrobial resistance profile (spontaneous resistance frequency) against S. Aureus strain UAMS-1 and P. aeruginosa strain PA01, compared to either polymyxin B and trimethoprim or rifampicin alone or moxifloxacin (the current standard for treating bacterial keratitis).  Specifically, the Specification discloses (Example 7):
Thus, taken together, moxifloxacin, polymyxin B/trimethoprim and rifampicin in isolation all demonstrated rapid development of resistant colonies in both S.20 aureus and P. aeruginosa. However, no resistant colonies could be identified after treatment with the combination of polymyxin B/trimethoprim + rifampicin indicating an improved resistance profile. 

The observed resistance profile, wherein no resistant colonies could be identified after treatment with the combination of polymyxin B/trimethoprim + rifampicin, is taken to be a result that would have been predicted and is considered surprising and unexpected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Claims 1 – 5, 7 – 16, 18 – 19, 21 – 22, 25 – 27, 29 – 30, 32 – 33 and 35 – 36 are allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS HEYER/Primary Examiner, Art Unit 1628